205 F.2d 153
UNITED RAILROAD OPERATING CRAFTS, A Railroad Labor Organization National in Scope, and John J. Gallagher, Jr., Howard T. Hunt, Clifford W. Carlson and Robert T. Owens, individually and on behalf of all members of the plaintiff Railway Organization as a class who are too numerous to be made parties plaintiffs, Plaintiffs-Appellants,v.William WYER, as Trustee of The Long Island Railroad Company, a corporation, Brotherhood of Locomotive Firemen and Enginemen and Brotherhood of Locomotive Engineers, Defendants-Appellees, Brotherhood of Railroad Trainmen, Intervenor-Appellee.UNITED RAILROAD OPERATING CRAFTS, a Railroad Labor Organization, National in Scope, and Robert M. Harkinson and Arthur T. Beswick, Individually and on behalf of all members of the Plaintiff Railway Organization as a class who are too numerous to be made parties plaintiffs, and Wilton A. Ryder, Plaintiffs-Appellants,v.NEW YORK, NEW HAVEN & HARTFORD RAILROAD COMPANY, a corporation, Defendant-Appellee, Brotherhood of Railroad Trainmen, Intervenor-Appellee.
No. 285.
No. 286.
Docket 22740-22741.
United States Court of Appeals Second Circuit.
Argued June 4, 1953.
Decided June 23, 1953.

Appeals from the United States District Court for the Southern District of New York; Edward A. Conger, Judge.


1
From an order vacating temporary restraining orders, denying a preliminary injunction, and dismissing a complaint against William Wyer, Trustee, et al., for lack of jurisdiction over the subject matter, and from a similar order in an action against The New York, New Haven & Hartford Railroad Company, et al., the plaintiffs have taken companion appeals.


2
Maurice R. Whitebook, New York City, for plaintiffs-appellants United Railroad Operating Crafts et al.


3
Richard R. Bongartz, New York City, William F. McNulty and William J. O'Brien, New York City, of counsel, for defendant-appellee, William Wyer, as trustee of Long Island R. Co.


4
Polier & Midonick, — Shad Polier, Millard L. Midonick and David Bromberg, New York City, Clifford D. O'Brien and Ruth Weyand, Chicago, Ill., and Harold C. Heiss, and Russell B. Day, Cleveland, Ohio, of counsel, for defendants-appellees Brotherhood of Locomotive Firemen and Enginemen and for Brotherhood of Locomotive Engineers.


5
Bernard L. Alderman, New York City, for intervenor-appellee, Brotherhood of Railroad Trainmen.


6
Edward R. Brumley, New York City, for defendant-appellee, New York, N. H. & H. R. Co.


7
Before AUGUSTUS N. HAND, CHASE and CLARK, Circuit Judges.


8
PER CURIAM.


9
The orders are affirmed on the opinion of the District Court in United Railroad Operating Crafts v. Wyer, Trustee, 115 F. Supp. ___.